December 16, 1931. The opinion of the Court was delivered by
On the first hearing of this appeal, our judgment was an affirmance of the decree of his Honor, Judge Shipp, appealed *Page 498 
from. A very able and earnest petition for a rehearing on the part of the appellants was granted, that the Court might give further consideration to the important issues involved in the cause. We have again gone into the case thoroughly, and are firmly convinced that the decree of Judge Shipp, under well-established principles of law, was correct. It will be reported, and is affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM concur.